SUPPLEMENTAL PER CURIAM ON MOTION FOR REHEARING OF CAUSE
PER CURIAM.
In their motion for rehearing, respondents contend that this Court’s judgment improperly reversed portions of the trial court’s judgment that petitioner did not challenge and we did not address. We *798agree. For the reasons explained in our opinion issued August 31, 2012, the trial court erred in entering judgment for respondents on their claims governed by the joint operating agreement. But petitioner did not challenge the portion of the judgment awarding $7,500 plus $7,500 in associated attorney’s fees to Patricia Fry or the portion granting declaratory relief and awarding $55,000 in associated attorney’s fees to respondents. We therefore grant the motion for rehearing, withdraw our judgment dated August 31, 2012, and issue a new judgment that affirms those portions of the trial court’s judgment and reverses and renders a take-nothing judgment on the remaining claims.